Name: 89/669/EEC: Council Decision of 24 July 1989 concerning the provisional application of the Agreed Minutes amending the Agreement between the European Economic Community and the Republic of India on trade in textile products
 Type: Decision
 Subject Matter: European construction;  leather and textile industries;  Asia and Oceania
 Date Published: 1989-12-30

 Avis juridique important|31989D066989/669/EEC: Council Decision of 24 July 1989 concerning the provisional application of the Agreed Minutes amending the Agreement between the European Economic Community and the Republic of India on trade in textile products Official Journal L 396 , 30/12/1989 P. 0005 - 0005COUNCIL DECISION of 24 July 1989 concerning the provisional application of the Agreed Minutes amending the Agreement between the European Economic Community and the Republic of India on trade in textile products (89/669/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pending the completion of the procedures necessary for its conclusion, the Agreement between the European Economic Community and the Republic of India on trade in textile products, initialled on 31 October 1986, has been provisionally applied since 1 January 1987 in accordance, having regard to the Community, with Decision 88/495/EEC (1); Whereas that Agreement provides for the possibility of re-examining, in the light of recent developments, quantitative adjustments to the quotas for certain categories, in order to allow for the introduction of the harmonized system; Whereas, at the end of consultations between the Community and the Republic of India, Agreed Minutes amending the quotas on category 7 and 27, products provided for in the Agreement were initialled on 25 April 1989; Whereas pending the completion of the procedure necessary for the conclusion of the Agreement and the Agreed Minutes, the Agreed Minutes should be applied provisionally, with effect from 1 January 1988, provided that there is a reciprocal provisional application on the part of the Republic of India, HAS DECIDED AS FOLLOWS: Article 1 Pending the completion of the procedures necessary for its conclusion, the Agreed Minutes amending the Agreement between the European Economic Community and the Republic of India on trade in textile products shall be applied provisionally in the Community, with effect from 1 January 1988, provided that there is reciprocal provisional application on the part of the Republic of India. The text of the Agreed Minutes is attached to this Decision. Article 2 The Commission is invited to seek the agreement of the Government of the Republic of India on the provisional application of the Agreed Minutes referred to in Article 1 and to notify the Council thereof. Done at Brussels, 24 July 1989. For the Council The President H. NALLET (1) OJ No L 267, 27. 9. 1988, p. 1.